Exhibit 10.3x


image0a22.jpg [image0a22.jpg]


Dear {Participant Name}:
I am pleased to inform you that, effective February 13, 2018 (the "Award Date"),
the Compensation Committee of the Board of Directors of Andeavor (the
"Company"), pursuant to its authority under the Amended and Restated Andeavor
Corporation 2011 Long-Term Incentive Plan (the "Plan"), has approved the
following long-term incentive award (the "Award") to you. The following is a
summary of the terms and conditions associated with this Award. Capitalized
terms not defined in this letter will have the definitions provided for such
terms in the Plan.


Award: # Market Stock Units (“MSUs”) with a targeted value of $XXX,XXX in which
the number of Company’s common stock earned at vesting is based on the stock
price performance. This Award will become eligible for vesting, based on actual
stock price performance and continued employment, at the end of the 36 month
performance period (February 13, 2018 through February 13, 2021). Upon vesting
at the end of the performance period, the number of Shares earned from your
Award will be adjusted by the multiplying factor of the average closing stock
price for the 30 days prior to the Vesting Date over the average closing stock
price for the 30 days prior to the Grant Date. Shares will be withheld by the
Company to cover your applicable income and employment tax withholding(s) (at
the minimum statutory level or such other rate that will not cause an adverse
consequence or cost) and the net Shares will be credited to your account with
Fidelity Stock Plan Services.
If you terminate employment due to Retirement or involuntary termination without
Cause under circumstances qualifying for severance compensation under any
severance plan sponsored by the Company (other than within the two years
following a Change in Control), you will be issued a pro-rated payout of Shares
based on the number of full months worked (minimum of 12 months required for an
involuntary termination without Cause) within the performance period based on
the achievement of actual performance. Shares will be issued within 2½ months
after the end of the performance period. In addition, if you are terminated
pursuant to a severance or separation agreement under any circumstance, the
Committee may, at its discretion, further reduce the award payout percentage
beyond the pro-rated reduction described above. If you terminate employment due
to death or disability, as defined under Section 409A of the Internal Revenue
Code of 1986, as amended to date and the Treasury Regulations issued thereunder
(“Disability”), you will be issued a pro-rated payout of Shares based on the
number of full months worked within the performance period based on the
achievement of target performance. Shares will be issued as soon as
administratively practical upon termination due to death or Disability. If you
terminate employment due to a voluntary termination (except as set forth below),
termination for Cause including a violation of Andeavor’s Code of Business
Conduct, or involuntary termination without eligibility for severance under a
Company sponsored severance plan prior to the vesting of the MSUs, your Award
will be forfeited. In the event of a Change in Control of the Company, your
Award will either be assumed or continued by the surviving or acquiring
corporation or immediately paid out upon consummation of the Change in Control
with the number of Shares earned from your Award based on the greater of the
target number of MSUs or actual performance at the time of the Change in
Control. Actual performance will be adjusted by the multiplying factor of the
average closing stock price for the 30 days prior to the Change in Control over
the average closing stock price for the 30 days prior to the Grant Date,





--------------------------------------------------------------------------------




capped at 200%. If your Award is assumed or continued following a Change in
Control, the Award will be converted into a time-based award with the number of
shares subject to the award determined as set forth in the preceding two
sentences. The assumed and converted award will vest based upon continued
employment through the end of the performance period. If you terminate
employment due to an involuntary termination without Cause or resignation for
Good Reason within two years following a Change in Control, any such assumed and
converted award will immediately vest upon such termination of employment.
Covenants: Your services to the Company are unique, extraordinary and essential
to the business of the Company and its affiliates, particularly in view of your
access to the Company’s or its affiliates’ confidential information and trade
secrets. Accordingly, in consideration of this Award and by accepting this
Award, you agree as follows:
(i)You agree that you will not, without the prior written approval of the Board,
at any time during the term of your employment with the Company or its
affiliates and for a period of one year following the date on which your
employment with the Company and its affiliates terminates (the “Restricted
Period”), directly or indirectly, serve as an officer, director, owner,
contractor, consultant, or employee of any the following organizations (or any
of their respective subsidiaries or divisions): HollyFrontier Corporation;
Marathon Petroleum Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Magellan Midstream Partners, L.P.; Enbridge Energy Partners, L.P.;
Western Gas Partners, L.P.; Buckeye Partners, L.P.; EnLink Midstream Partners,
L.P.; DCP Midstream Partners, L.P.; NuStar Energy L.P.; Genesis Energy, L.P.;
Holly Energy Partners, L.P., and MPLX LP, or otherwise engage in any business
activity directly or indirectly competitive with the business of the Company or
its affiliates (or their respective subsidiaries or divisions) as in effect from
time to time.


(ii)You agree that during the term of your employment with the Company or its
affiliates and for a period of one year following the date on which your
employment with the Company and its affiliates terminates, you will not, alone
or in conjunction with another party, hire, solicit for hire, aid in or
facilitate the hire, or cause to be hired, either as an employee, contractor or
consultant, any individual who is currently engaged, or was engaged at any time
during the six (6) month period prior such event, as an employee, contractor or
consultant of the Company or any of its affiliates (or their respective
subsidiaries or divisions).
  
(iii)You agree and understand that the Company and its affiliates own and/or
control information and material which is not generally available to third
parties and which the Company or its affiliates consider confidential,
including, without limitation, methods, products, processes, customer lists,
trade secrets and other information applicable to its business and that it may
from time to time acquire, improve or produce additional methods, products,
processes, customers lists, trade secrets and other information (collectively,
the “Confidential Information”). You acknowledge that each element of the
Confidential Information constitutes a unique and valuable asset of the Company
and its affiliates, and that certain items of the Confidential Information have
been acquired from third parties upon the express condition that such items
would not be disclosed to the Company and its officers and agents other than in
the ordinary course of business. You acknowledge that disclosure of the
Confidential Information to and/or use by anyone other than in the Company’s or
its affiliates’ ordinary course of business would result in irreparable and
continuing damage to the Company and its affiliates. Accordingly, you agree to
hold the Confidential Information in the strictest secrecy, and covenant that,
during the term of your employment with the Company and its affiliates or at any
time thereafter, you will not, without the prior written consent of the Board,
directly or indirectly, allow any element of the Confidential Information to be
disclosed, published





--------------------------------------------------------------------------------




or used, nor permit the Confidential Information to be discussed, published or
used, either by himself or by any third parties, except in effecting your duties
for the Company and its affiliates in the ordinary course of business.


(iv)You agree that in addition to the forfeiture provisions described above,
this Award and all other equity-based compensation awards granted to you by the
Company or any affiliate, in each case, to the extent outstanding and unvested
at the time of any such breach, shall be subject to immediate forfeiture and
recoupment (in full) by the Company upon your breach, in any respect, of any of
the covenants described in clauses (i), (ii) or (iii) above.


The Award has been granted under and is subject to the terms of the Plan unless
specified within this Grant Agreement. In addition, further information
concerning your Award will be communicated at a later date.
You are required to accept this Award on-line with Fidelity at
netbenefits.fidelity.com. This Award must be accepted prior to the vesting date;
otherwise, the Award will forfeit. If you don’t accept your Award prior to your
termination of employment and your termination is due to death or Disability,
your Award will be considered accepted and will follow the terms for these
specified terminations as noted above.
If this is the first time you are receiving this type of Award, you will receive
a “Welcome Kit” from Fidelity Stock Plan Services with additional information.
We value your contribution and commitment to the Company’s success and believe
that this Award provides you a financial incentive that aligns your interests
with the Company's shareholders.
Sincerely,
Gregory J. Goff
Chairman, President and Chief Executive Officer


{Acceptance Date}
{Electronic Signature}





